EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Frank on July 13, 2022.  The application has been amended as follows, in the claims: 

85. (Currently Amended) The method of claim 78, wherein the CNS tissue is one or more regions selected from the brain, spinal cord, brainstem nuclei, cerebellum, 

106. (Currently Amended) The AAV particle of claim 93, wherein the AAV viral genome comprises a human growth hormone polyA sequence.

108. (Currently Amended) An isolated cell comprising the AAV particle of claim 93, optionally wherein the cell is a mammalian cell, an insect cell, or bacterial cell.

109. (Currently Amended) A method of to a subject, the method comprising administering to the subject an AAV particle comprising an AAV capsid comprising the amino acid sequence of SEQ ID NO: 1, and an AAV viral genome encoding a payload, wherein the subject has a neurological disease, a tauopathy, or a cardiovascular disease.

110. (Currently Amended) The method of claim 109, wherein the neurological disease is Alzheimer’s Disease, Amyotrophic Lateral Sclerosis, Huntington’s Disease, Parkinson’s Disease, or Friedreich’s Ataxia.

111. (Currently Amended) The method of claim 109, wherein the neurological disease is Friedreich’s Ataxia.

112. (Currently Amended) The method of claim 109, wherein the cardiovascular disease is dilated cardiomyopathy, hypertrophic cardiomyopathy, or heart failure.

113. (Currently Amended) A method of producing the AAV particle of claim 93, the method comprising i) transfecting mammalian cells with a construct comprising a payload region and a construct expressing at least one rep gene and at least one cap gene, wherein the at least one cap gene encodes a capsid comprising the amino acid sequence of SEQ ID NO: 1, and ii) harvesting and purifying the AAV particle comprising a viral genome.

114. (Canceled)

Examiner’s Comment
	The amendments to claims 85, 108, and 109 are made without prejudice.  Claim 114 is canceled without prejudice.  The amendment to claim 106 corrects a spelling error.  The amendments to claims 110-112 correct antecedent basis.  The amendment to claim 13 provides clarification to the method steps.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are directed to a method for delivering a payload to CNS tissue in a mammalian subject, comprising administering an AAV particle by intravascular administration, wherein the particle comprises an AAV capsid comprising SEQ ID NO: 1, and an AAV viral genome encoding the payload.  SEQ ID NO: 1 is termed VOY101 (see specification, Table 1), which is a capsid protein capable of penetrating the blood brain barrier (see paragraph [0103]).  Deverman et al. (US 2017/0166926 A1, published June 15, 2017, filed December 9, 2016, “Deverman”) discloses peptide sequences that direct AAV to the nervous system and the heart (see abstract).   SEQ ID NO: 46 represents a modified AAV-PHP.N VP1 capsid protein, which is 743 aa and is 99.9% identical to Applicant’s SEQ ID NO:1 (also 743 aa).  The only difference between the two sequences is that Deverman’s sequence has K449, and Applicant’s SEQ ID NO: 1 has R449.  Deverman discloses a wildtype AAV9 capsid having a K449R substitution (see paragraph [0172]), and notes that an AAV9 having an inserted XbaI restriction site causes a K449R mutation (see paragraphs [0230]).  However, there is no teaching or fair suggestion to introduce the restriction site XbaI (resulting in the K449R substitution), or to introduce the K449R substitution into modified AAV-PHP.N VP1 capsid.  Therefore, the claimed subject matter is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 78, 83, 85 and 93-113 are allowable.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648